IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,383-01


                     EX PARTE JASON GENE BANKHEAD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 959000-A IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The First Court of

Appeals affirmed his conviction. Bankhead v. State, No. 01-04-00961-CR (Tex. App. — Houston

[1st Dist.] March 16, 2006) (not designated for publication). Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       On May 14, 2020, the trial court entered an order designating issues. That order was not

timely, as it was signed several months after the State received the application. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and
conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        Because Applicant's conviction in this case was final in 2006, but he did not file this

application until approximately fifteen years later, there is a possibility that Applicant's claims may

be precluded by laches. However, because the record is silent on the circumstances that may excuse

this substantial delay, we reserve judgment as to whether laches bars Applicant's request for relief

until he is given an opportunity to explain his delayed application. See Ex parte Smith, 444 S.W.3d

661 (Tex. Crim. App. 2014). The trial court shall provide Applicant with the opportunity to explain

his delay in seeking habeas relief, and thereafter the trial court shall make findings of fact and

conclusions of law as to whether Applicant's claims should be barred by laches. The trial court shall

make findings of fact and conclusions of law as to whether the performance of Applicant's counsel

was deficient and, if so, whether counsel's deficient performance prejudiced Applicant. The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant's claim for habeas corpus relief.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: March 17, 2021
Do not publish